To vacate an order quashing a writ of garnishment, where in a suit against two defendants, the affidavit averred an indebtedness due to one of them and where the principal defendants and the garnishee defendant were general partners, and the plaintiff was a special partner in said firm, and, in order to ascertain the relative rights of the partners, an accounting must be had.
Denied July 1, 1886.
Held, that under How. Stat. Sec 8056, prior to its amendment by Act No. 128, Laws of 1885, the first reason was a sufficient ground for quashing the writ, citing Ford vs. Dry Dock Co., *3650 M., 358, and if the amendment changed the rule, the second reason was sufficient, for a claim to be subject to garnishment, must be one for which the principal defendant can maintain an action at law.